Title: From George Washington to David Forman, 13 August 1781
From: Washington, George
To: Forman, David


                        

                            SirHead Quarters near Dobbs Ferry 10 OClock A.M. Augst 13th 1781
                        
                        I was favored with your Letter dated Saturday Evening 9 OClock, on Sunday about 11 OClock A.M. by your Chain
                            of Expresses.
                        If the fleet shall not prove to be from Virginia, with Lord Cornwallis’ Troops as you conjecture, I shall
                            expect to hear in the course of this day, agreeably to your intimation. I need not urge again the importance of he present moment, & how anxious I am to obtain
                            the earliest information of every thing that may be interesting to us. With great regard I am Sir Your Most Obed. Servt
                        
                            G.W.
                        
                    